DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on July 13, 2022.  As directed by the amendment: claims 28 and 30 have been amended, claims 2-3, 10-13, 17-18 and 26-27 have been cancelled, and claim 35 has been added.  Thus, claims 1, 4-9, 14-16, 19-25 and 28-35 are presently pending in this application, and claims 19-25 are withdrawn.  Applicant’s arguments are sufficient to overcome the 112(a) rejection of the previous action.  Applicant’s claim amendments are sufficient to overcome the §112(b) rejections of the previous action regarding claims 17 and 28-31. 
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive as to the §112(b) rejections of claim 1. 
On page 7 of the Remarks, Applicant argues that the term “double wall thickness” has a well known meaning to a POSITA, and then points to P0044 of Durcan and P0038 of Deshmukh.  In response, Examiner agrees with the meaning described by the prior art reference Durcan, wherein Durcan teaches that double wall thickness describes a balloon having more than one layer.   Deshmukh also appears to describe a dual layer balloon as having a double wall thickness in at least part of P0038.  It is not clear why Deshmukh also places “double wall” in parenthesis to describe the thickness of each layer in P0038, since this is contrary to what is indicated above in P0038 and to what is taught by Durcan.  The rejection below is maintained because a single layer balloon having a thickness rather than a double wall thickness appears to be more appropriate given the cited prior art.   
On page 8 of the Remarks, Applicant indicates portions of claim 1 that have been amended in bold.  In response, Examiner notes that claim 1 has not been amended relative to the previous action.  
On pages 9-10, Applicant argues that Deshmukh discloses dual layer balloons that are thicker than single layer balloons.  Additionally, Applicant argues that the difference in thickness between balloon walls of single and double layer balloons that are discussed by Deshmukh is about 10% wherein the double layer balloon is about 10% thicker, but burst strength is only about 3% greater relative to a single layer balloon.  In response, Examiner notes that Deshmukh is not applied to the current action and so the arguments are moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 14-16 and 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 lines 12-13 recite “…a single layer balloon of nylon 12 having a double wall thickness…”.  This is indefinite because it is not clear what is meant by “double wall thickness” because the claim has not recited that the single layer balloon has two walls, let alone a thickness between them.  For purposes of examination, this is interpreted as “…a single layer balloon of nylon 12 having a wall thickness…”.  
Claim 35 line 1 recites “…inner layer…” and it is not clear if this is a newly recited claim element.  For purposes of examination, this is interpreted as “…the inner layer…”.
Claim 35 recites in line 1 “…inner layer has a double wall thickness…” which is indefinite because there is only one wall.  For purposes of examination, this is interpreted as “…inner layer has a wall thickness…”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-9, 14-16 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over Durcan, US 2007/0142771.
Regarding claim 1, Durcan discloses a medical device (stent delivery balloon catheter 10, P0028) comprising: a balloon (balloon 14, P0028 and shown in Fig. 1)  inflatable to an inflated configuration, the balloon comprising: an inner layer (second or inner layer 31, P0031) of polyether block amide (PEBA) (second polymeric material, P0019, and 63D Pebax, P0038, wherein Pebax is a polyether block amide (PEBA), P0011); and an outer layer (first or outer layer 30, P0031) of nylon 12 (first polymeric material, P0019, and 72D Pebax, P0038, and see Lee et al. 2010/0130926 A1 which teaches that 72 D Pebax is comprised of nylon 12, P0044) coextruded (coextruded, P0009) on the inner layer, wherein the outer layer has a maximum radial ratio that is lower than that of the inner layer (second polymeric material having been determined to have a higher maximum attainable BUR than the first polymeric material, P0005 and P0019), wherein the maximum radial ratio is defined as a ratio of an outer diameter of the layer when the layer begins to rupture during expansion to an inner diameter of the layer before expansion (maximum attainable BUR of a polymeric material is typically determined experimentally, P0019).
 Durcan does not explicitly teach wherein the inner layer has higher orientability than the outer layer.  
However, a higher maximum radial ratio is indicative of a higher orientability, P0058 of Applicant’s specification.
Therefore, because Durcan teaches that the inner layer has a higher maximum radial ratio than the outer layer, it follows that the inner layer has a higher orientability than the outer layer.   
Durcan does not explicitly teach the relative relationship between the balloon and a single layer balloon, wherein the balloon has a double wall thickness and a burst pressure, wherein the burst pressure of the balloon is greater than a burst pressure of a single layer balloon of nylon 12 having a double wall thickness equal to the double wall thickness of the balloon, wherein the nylon 12 of the outer layer is the same type of nylon 12 of the single layer balloon.  
However, because Durcan teaches the claimed balloon, one of ordinary skill in the art would have expected it to perform as claimed relative to a single layer balloon as claimed.    
Regarding claim 4, Durcan teaches the medical device of claim 1, wherein the inner layer (Durcan, 63D, P0038) has a lower Shore durometer hardness than that of the outer layer (Durcan, 72D, P0038).  
Regarding claim 5, Durcan teaches the medical device of claim 1, wherein the inner layer is more flexible than the outer layer (Durcan, inner layer has a relatively lower durometer (softer) when compared to the outer layer as shown above for claim 4, and P0015 teaches that lower durometer materials are relatively more flexible when compared to higher durometer materials).
Regarding claim 6, Durcan teaches the medical device of claim 1, wherein the balloon has a wall thickness of less than 0.0635 mm (0.0025 inches) (Durcan, .01-.04 mm, P0036).  
Regarding claim 7, Durcan teaches the medical device of claim 6, wherein the balloon has a burst pressure of at least 1013 kPa (10 atmospheres) (Durcan, RBP 14-22 atm, P0041).  
Regarding claim 8, Durcan teaches the medical device of claim 7, and Durcan teaches that hoop stress is inversely proportional to wall thickness, P0005, so that an increase in wall thickness results in a reduction in hoop stress at a given pressure, and thus the balloon can be inflated to a higher pressure before the wall hoop stress of the growing balloon exceeds the ultimate hoop strength of the material, at which point rupture, or burst pressure, is achieved.  Furthermore, Durcan teaches that balloon design involves a balance between the competing considerations of softness/flexibility (to track within a patient’s vasculature) and noncompliance (to limit maximum expansion of the balloon for safety), P0006-0007. 
 Durcan discloses the claimed invention except for wherein the balloon has a burst pressure of at least 4053 kPa (40 atmospheres).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the wall thickness, and thus the attainable burst pressure of the balloon, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 9, Durcan teaches the medical device of claim 1, wherein the inner layer has a lower stiffness than the outer layer (Durcan, inner layer has lower durometer, see claim 4 above, and thus is less stiff, see P0021 that teaches the relationship between durometer and stiffness).  
Regarding claim 14, Durcan teaches the system comprising the medical device of claim 1 and a second medical device (Durcan, stent 16, P0028) secured to the balloon.  
Regarding claim 15, Durcan teaches the system of claim 14, wherein the second medical device comprises a stent (Durcan, stent 16, P0028) crimped (Durcan, the stent is collapsed around the balloon and held that way prior to deployment, P0028, stent 16 is releasably mounted on the balloon for delivery and deployment, and P00039 embedded in the outer layer of the balloon) to the balloon.  
Regarding claim 16, Durcan teaches the medical device of claim 1, further comprising an elongated member (Durcan, elongated catheter shaft 11, P0028), wherein the balloon is mounted to the elongated member, wherein the elongated member comprises a catheter body.  
Regarding claim 28, Durcan teaches the medical device of claim 1.
Durcan does not teach wherein the burst pressure of the balloon is equal to a burst pressure of a single layer balloon of nylon 12 having a double wall thickness that is at least 4 times greater than the double wall thickness of the balloon, wherein the nylon 12 of the outer layer is the same type of nylon 12 of the single layer balloon of nylon 12 having a double wall thickness that is at least 4 times greater than the double wall thickness of the balloon.
However, because Durcan teaches the claimed balloon, one of ordinary skill in the art would have expected it to perform as claimed relative to a single layer balloon as claimed.    
Regarding claim 29, Durcan teaches the medical device of claim 28.
Durcan discloses the claimed invention except for wherein the balloon has a burst pressure of at least 4053 kPa (40 atmospheres).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the wall thickness, and thus the attainable burst pressure of the balloon, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 30, Durcan teaches the medical device of claim 1.
Durcan does not teach wherein the burst pressure of the balloon is equal to a burst pressure of a single layer balloon of nylon 12 having a double wall thickness that is about 4.5 times greater than the double wall thickness of the balloon, wherein the nylon 12 of the outer layer is the same type of nylon 12 of the single layer balloon of nylon 12 having a double wall thickness that is about 4.5 times greater than the double wall thickness of the balloon.
However, because Durcan teaches the claimed balloon, one of ordinary skill in the art would have expected it to perform as claimed relative to a single layer balloon as claimed.    
Regarding claim 31, Durcan teaches the medical device of claim 30.
Durcan discloses the claimed invention except for wherein the balloon has a burst pressure of at least 4255.65 kPa (42 atmospheres).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the wall thickness, and thus the attainable burst pressure of the balloon, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 32, Durcan teaches the medical device of claim 1, and Durcan teaches that hoop stress is inversely proportional to wall thickness, P0005, so that an increase in wall thickness results in a reduction in hoop stress at a given pressure, and thus the balloon can be inflated to a higher pressure before the wall hoop stress of the growing balloon exceeds the ultimate hoop strength of the material, at which point rupture, or burst pressure, is achieved.  Furthermore, Durcan teaches that balloon design involves a balance between the competing considerations of softness/flexibility (to track within a patient’s vasculature) and noncompliance (to limit maximum expansion of the balloon for safety), P0006-0007. 
 Durcan discloses the claimed invention except for wherein the balloon has a burst pressure of at least 4053 kPa (40 atmospheres).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the wall thickness, and thus the attainable burst pressure of the balloon, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 33, Durcan teaches the medical device of claim 1, and Durcan teaches that hoop stress is inversely proportional to wall thickness, P0005, so that an increase in wall thickness results in a reduction in hoop stress at a given pressure, and thus the balloon can be inflated to a higher pressure before the wall hoop stress of the growing balloon exceeds the ultimate hoop strength of the material, at which point rupture, or burst pressure, is achieved.  Furthermore, Durcan teaches that balloon design involves a balance between the competing considerations of softness/flexibility (to track within a patient’s vasculature) and noncompliance (to limit maximum expansion of the balloon for safety), P0006-0007. 
 Durcan discloses the claimed invention except for wherein the balloon has a burst pressure of at least 4255.65 kPa (42 atmospheres).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the wall thickness, and thus the attainable burst pressure of the balloon, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 34, Durcan teaches the medical device of claim 1, wherein layers of the balloon consist of the inner layer (Durcan, second or inner layer 31, P0031) and the outer layer (Durcan, first or outer layer 30, P0031).  
Regarding claim 35, Durcan teaches the medical device of claim 34.
Durcan does not explicitly teach wherein inner layer has a double wall thickness that is between 5% and 50% of the double wall thickness of the balloon.
However, Duran teaches that in the case of a multilayered balloon, that the inner layers have a smaller combined wall thickness than the outer layer, and typically make up about 5% to 15% of the total wall thickness, P0039.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to dimension the inner and outer layers of the balloon of Durcan relative to one another as claimed in view of the teaching of Durcan P0039, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783